\OOC'--..]O\'~J\-|LL»J[\).-.-.

l\Jl\.)l\J[\J[\J|\_)[\)[\_)N-_-._-»_-»_-»_-»_-._-,_-»_-»_-
OO~JO\kn-LMJI\J\-‘C>\COO-JO\L.n-I>-LJJI\J»-O

UNITED STA'I`ES DISTRICT COURT
EAS'I`ERN DISTRICT OF CALIFORNIA

TIM EURE, on behalf of himself, all
others Similarly situated, and on behalf cf
the general public,

Plaintiffs,
vS.

RYDER INTEG RATED LOGISTICS,
lNC., a corporation; RYDER
DEDICATED LOGISTICS, INC., a
corporation, and DOES 1-100, inclusive,

Defendant.

 

 

 

 

__;_

CaSe No,: l6-cv-00324-MCE-AC

[`Assigned For All Purposes The
Honorable Mc)rrison C. England Jr.l

ORDER GRANTING

PLAINTIFF’S UNOPPOSED

MOTION F()R FINAL APPROVAL
OF CLASS ACTION SETTLEMENT

Date: November 15, 2018

Time: 11:00 a.m.

Judge: Hon. l\/Ic)rrison C. England
Courtroom: 7

Action Filed: April 20, 2015
Action Removed: February 17, 2016

Case NO. l6-cv-00324-MCE-AC

 

[PROPOSED| ORDER GRAN'I`ING PLAIN'|`IFF"S UNOPPOSED MOT[ON FOR F[NAL APPROVAL OF CLASS
ACTION SEl`l`LEl\/IENT

/

/

\D°D--JU\UILL»JN»-

 

I. RECITALS

This matter came on for hearing on Novernber 15, 2018, in Courtroom 7 of the
above-captioned Court on Piaintiff's unopposed Motion for Final Approval of Class
Action Settlemth in the putative class action (the “Action”) currently pending before
this Court.

Having received and considered the Class Action Settlement Agreement (the
“Settlement Agreement” or “Settlement”), which together with the exhibits annexed
thereto, sets forth the terms and conditions for a proposed settlement and entry of
judgment upon the terms and conditions set forth therein, the supporting papers filed
by the Parties, and the evidence and argument received by the Court in conjunction
with the Motion for Preliminary Approval of Class Action Settlement', and the instant
Motion for Final Approval of Class Action Settlement, the Court grants final approval
of the Settlement Agreement and HEREBY ORDERS AND MAKES THE
FOLLOWING DETERMINATIONS:

II. FINDINGS

After review and consideration of the Settlement Agreement (Dkt. No. 27) and
Plaintif’f's Motion for Final Approval of Class Action Settlement and the papers in
support thereof , the Court hereby finds and orders as follows:

l. Puisuant to the Order Granting Motion for Preliminary Approval of

Class and Collective Action Settlement (Dkt. # 31), a Notice of Class
Action Settlement (“Class Notice”) was mailed to 1,494 members of
the Class (“Class Members”) by first-class U.S. Mail on August 29,
2018.

2. The Court finds that distribution of the Class Notice in the manner set

forth in the preliminary approval order and the Settlement Agreement

constitutes the best notice practicable under the circumstances, and

 

' The‘Settlement Agreem_en_t was originally :Flled with the Court in conjunction with
Plamtrff’s Motion for Prelrmma ABEro\/al and the Court granted preliminary approval
of the settlement on July 30, 20 8 ( t. Nos. 27 and 31)

- l - Case No. 16-cv-00324~MCE-AC
PLAINT]FF’S UNOPPOSED MOTION l"`OR FINAL APPROVAL OF CLASS ACTION SE'ITLEMENT

 

\ooo~.lc\ur-l=~u)r\i--

®-JO\LJ\-l`-\W[\J'-CD\DOO'-JG\LJ\-PMN'-G

 

constituted valid, due and sufficient notice to all Class Members,
complying fully with the requirements of Rule 23 of the Federal Rules
of Civil Procedure, the Constitution of the United States, and any other
applicable laws. The Class Notice procedure set forth in the Settlement
Agreement provides a means of notice reasonably calculated to apprise
the Class Members of the pendency of the action and the proposed
settlement, and thereby meets the requirements of Rule 23(0)(2) of the
Federal Rules of Civil Procedure, as well as due process under the
United States Constitution, and any other applicable law, and
constitutes due and sufficient notice to all Class Members.

The Class Notice informed the Class Members of the terms of the
Settlement, of their right to submit objections, if any, and to appear in
person or by counsel at the final approval hearing and to be heard
regarding approval of the settlement, of their right to request exclusion
from the Class and the settlement, and of the date set for the Final
Approval hearing. Adequate periods of time were provided by each of
these procedures No member of the Class filed a written objection to
the proposed Settlement as part of this notice process or stated an
intention to appear at the final approval hearing. One Class Member
validly requested exclusion from the Class and the Settlement. This one
individual represents 0.06% of the Class Members.

The Court finds and determines that the notice procedure afforded
adequate protections to Class Members and provides the basis for the
Court to make an informed decision regarding approval of the
Settlement based on the responses of Class Members. The Court finds
and determines that the Class Notice was the best notice practicable,

which satisfied the requirements of law and due process.

- 2 - Case No. IG-cv-00324-MCE-AC

PLAINTIFF’S UNOPPOSED MOTION FOR FINAL, APPROVAL OF CLASS AC[`ION SEITLEMEN'I`

 

Oo‘-]o\Lh-PWN'“*O\DOQ`\-]Q\M~PWN'_O

 

Solely for the purpose of settlement in accordance with the Settlement
Agreement, the Court finds that the requirements of Rule 23 of the
Federal Rules of Civil Procedure and other laws and rules applicable to
settlement approval of class actions have been satisfied, and the Court
hereby certifies the following Class: All individuals who are or were
employed by Defendant Ryder Integrated Logistics, Inc. (“Defendant”)
in California as drivers who were paid exclusively on an hourly basis
at any time between April 20, 201 l and luly 30, 2018. (Dltt. No. 27, at
il 4)-

Pursuant to the Settlement Agreement, and for settlement purposes
only, the Court further finds as to the Class that:

a. The Class is so numerous that joinder of all members is
impracticable;

b. There are questions of law or fact common to the Class which
predominate over the questions affecting only individual
members;

c. The claims of the Class Representative are typical of the
claims of the Class that the Class Representative seeks to
certify;

d. The Class Representative, Plaintiff Tim Eure, will fairly and
adequately protect the interests of the Class and are,
therefore, appointed as the representative of the Class;

e. Class Counsel, The Turley & Mara Law Firm, APLC, will
fairly and adequately protect the interests of the Class and are
qualified to represent the Class and are, therefore, appointed
as attorneys for the Class for purposes of settlement; and

- f. Certification of the Class is superior to other available

methods for fair and efficient adjudication of the

 

- 3 - Case No. 16-cv-00324~MCE-AC

PLAINTIFF’S UNOPPOSED MOTION FOR FINAI.. APPROVAI. OF CLASS ACI`ION SETl"LEMENT

\QO¢-!O\Lh-I‘-‘»M[\J.»-

 

10.

ll.

controversy.
The Court has considered the fn re Bluetooth Products Lt'abi`lt`ty
Li'tigati'on (“Bluerooth”) (9“' Cir. 201 I) 654 F.3d 935, 946, factors. The
Court finds that Class Counsel is not receiving a disproportionate
distribution of the Settlement and, although Defendant has agreed to not
object to an attorney fee request not to exceed Seventy Five Thousand
Dollars and No Cents ($75,000.00), if the amount awarded is less than
the amount requested by Class Counsel, the difference will become a
part of the Net Settlement Amount which will be distributed to
Participatin g Class Members as part of their Settlement Payments.
The Court finds that the Settlement is fair when compared to the
strength of Plaintiff‘s case, Defendants’ defenses, the risks involved in
further litigation and maintaining class status throughout the litigation,
and the amount offered in settlement.
The Court finds that the Parties conducted adequate investigation and
research, and that their attorneys were able to reasonably evaluate their
respective positions. The Court finds that the Settlement was reached
as a result of informed and non-collusive arm’s-length negotiation
The Court finds that Class Counsel has extensive experience acting as
class counsel iii complex class action cases and their view on the
reasonableness of the settlement was therefore given its due weight.
Tlie Court iiirther finds that the Class’ reaction to the settlement - with
no objections and one valid request for exclusion - weighs in favor of
granting Final Approval of the Settlement.
The Settlement Agreement is not an admission by Defendant, nor is this
Order a finding of the validity of any allegations or of any wrongdoing
by Defendant. Neither this Order, the Settlement, nor any document

referred to herein, nor any action taken to carry out the Settlement, shall

- 4 - Case NO. 16-cv-00324-MCE*AC

PLAINT|FF’S U'NOPPOSED MOTION FOR FINAL APPROVAL OF CLASS AC`I`ION SE'I'I`LEMENT

 

\DOO'-JO\U‘l-h»¢.nl\)»_

m'-~lc\Ll'l-P\UJN'_O\DOO°-)G\Lh-PLQN**‘D

III. ORDER

 

be construed or deemed an admission of liability, culpability,
negligence, or wrongdoing on the part of Defendant.

12. The Court finds and determines that the individual Settlement Payments
to be paid to each Participating Class Member as provided for by the

Settlement are fair and reasonable.

iT IS HEREBY ORDERED as follows:

l. The Court hereby gives final approval to and orders the payment of the
individual Settlement Payments be made to the Participating Class
Members in accordance with the terms of the Settlement.

2. The Settlement Administration costs in the amount of $20,000 are
approved and ordered paid to CPT Group, lnc. in accordance with the
terms of the Settlement Agreementz.

3. Defendant shall have no further liability for costs, expenses, interest,
attorneys’ fees, or for any other charge, expense, or iiability, except as
provided for in the Settlement Agreement.

4. The Class Representatives and all Participating Class Members are
permanently barred and enjoined from prosecuting against Defendant,
and the Released Parties, any of the Released Claims as defined in the
Settlement Agreement.

5. Without affecting the finality of this Order in any way, the Court retains
jurisdiction of all matters relating to the interpretation, administration,
implementation, effectuation and enforcement of this order and the

Settlement.

 

2 The Court determines by a separate order the requests by Plaintiff, the Class
Representative, through Class Counsel, for the (payment of the enhancement award
payment, Class Counsel’s Attome _s’ Fees and_ osts. An court order regardin the
application of these payments shai in no way disturb or a feet this Order and sha| be
considered separate rom this Order.

 

- 5 - Case No. 16~cv-00324-MCE-AC
PLAINTIFF‘S UNOPPOSED MOTION FOR FINAL APPROVAL OF Cl_.ASS ACTION SETTLEMENT

C\OOO---]O\Lh-ld»b.)l\.)--

 

 

6. Nothing in this Order shall preclude any action to enforce the Parties’

obligations pursuant to the Settlement Agreement or pursuant to this
Order, including the requirement that Defendant makes payments to
Participating Class Members in accordance with the Settlement.

7. The Court hereby enters final judgment in this case in accordance with
the terms of the Settlement Agreement, Order Granting Motion for
Preliminary Approval of Class Settlement, and this Order.

8. This Order shall constitute a final judgment.

9. The Parties shall bear their own costs and attorneys’ fees except as
otherwise provided by the Settlement Agreement and this Order.

IT IS SO ORDERED.

 

Dated: // '/.5_" /S/

 

Honl.r l\/lorrison C. England Jr.
United States District Court Judge

 

- 6 - Case No. l6-cv-00324-MCE-AC

 

PLA|N']`[FF`S UNOPPOSED MOTION FOR F[NAL APPROVAL OF CLASS ACl`lON SETTLEMENT

